DETAILED ACTION
Claims 1-13 are pending.
Election/Restrictions
Claims 4, 7, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 May 2022.
Applicant’s traversal of the species election was on the grounds that Species B and C (figs 2 and 3) should be combined into one species, and that Species F (figure 6) should be considered generic. Examiner was persuaded by the argument and combined species B and C into one Species B, and removed species F, considering figure 6 generic. Species election between Species A, B (fig 2 and 3), D, E, and G are maintained.
Applicant’s traversal on the restriction requirement was that method claim 13 contained all features of claim 1. Examiner was not persuaded by applicant argument. Claim 13, the process for using the product as claimed can be practiced by a materially different product. One way distinctness is sufficient. The reasons given in paragraph 3 of the Restriction requirement mailed on 28 March 2022 are sufficient to show one way distinctness.  In addition, claim 13 is also distinct from claim 1 because the fastening device of claim 13 is materially different than the fastening device of claim 1, wherein the fastening device of claim 13 “provid[es] an electrical connection of one or two printed circuit boards to the plurality of micropumps …, via a respective fastening device.” In contrast, the claim 1 fastening device is not required to provide the electrical connection.
Applicant did not elect a species or invention in the response to election received on 27 May 2022. Applicant requested an interview to discuss the restriction / election.
During a telephone conversation with Brian Duncan on 1 July 2022 a provisional election was made with traverse to prosecute the invention of Species D (figure 4), claims 1-3, 5-6, and 8-11. Mr. Duncan and the Examiner discussed the election and restriction traversal during the interview. Agreement was made that the species election should be between Species A, B (fig 2 and 3), D, E, and G as discussed above. Agreement was made to maintained the method restriction as discussed above.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4, 7, 12, and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections

Claims 2-13 are objected to because of the following informalities: 
Claims 2-13: in line 1 of each claim, “A micropump” should read --The micropump-- in order to conform to US rules. 
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertia swing unit” in claims 1 and 13; “inertia swing” is considered the functional language, while “unit” is considered the generic placeholder; the inertia swing unit 115 is disclosed as being formed by the diaphragm 118 and piezoelectric element 116 (Applicant’s Specification, para 0085, page 22, 28); “control unit” in claim 1; “control” is considered the functional language, while “unit” is considered the generic placeholder; said control unit comprises one or more processor, (See Applicant’s Specification, para 0009, page 3); “fastening devices” of claim 1, 6, 8, 10, and 13; “fastening” is considered the functional language, while “devices” is considered the generic placeholder, the fastening device is disclosed as being formed of a soldering pad, soldering pin, or a rigid plug type connection (Applicant’s Specification, para 0032).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “flow duct elements” in claims 1, 2, 9, 13 because flow duct provides sufficient structure for the generic place holder “elements”, because “duct” is a term of art and one of ordinary skill in the art would understand what structure would be considered a “duct.”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electrically controlled inertia swing unit.” There is insufficient antecedent basis for the limitation in the claim. For the limited purpose of examination the element will be interpreted as “an electrically controlled inertia swing unit”
Claims 8 and 10 recite the limitation “the respective rigid fastening device”. That recitation lacks proper antecedent basis in the claims. 
Claim 10 recites the limitation "the connection plane."   There is insufficient antecedent basis for this limitation in the claim. For the limited purpose of examination the element will be interpreted as “a connection plane.” 
Claim 10 dependent on claim 8 recites “a common fastening plane.” It is unclear whether “a common fastening plane” refers to a new common fastening plane or whether it receives antecedent basis from claim 8’s “a common fastening plane.” Since it is unclear whether a second fastening plane is being claimed, it is unclear what applicant intends to claim and the claim is therefore rejected for indefiniteness. For the limited purpose of examination, the limitation of claim 10 will be interpreted as “the common fastening plane.”   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,566,377) as evidenced by Ikeda (US 2021/0,404,460, priority 29 March 2019).

Regarding claim 1, Lee discloses a micropump system (fig 10, 11, piezo electric membranes 91 on periphery of air duct, c 1 l 51-53; c 4 l 35-45) for transporting a compressible fluid (air duct is to transport air, air is compressible, examiner notes that transporting compressible fluid is an intended use, the material or article worked upon does not limit apparatus claim, MPEP 2115), the micropump system comprising: a plurality of micropumps (fig 14 air ducts 30 and branches 30a, c 3 l 65- c 4 l 1; each air duct coupled with a piezoelectric membrane 91 is considered another pump; air duct branches 30a are identical to air duct 30, c 3 l 64), each of the plurality of micropumps comprising an inertia swing unit (piezoelectric membrane 91 on sidewall of each duct 30 and branch duct 30a, c 2 l 67-68) and having an intake opening (fig 6, air inlet 33, c 4 l 11) and an outlet opening (fig 6, air outlet 34, c 4 l 13) for the fluid and each of the plurality of micropumps being configured, with operation of the electrically controlled inertia swing unit, to draw in the fluid through the intake opening and discharge the fluid through the outlet opening, whereby fluid flows through the micropump system during use thereof (examiner notes that the function is presumed to be inherently performed because the prior art product seems to be identical and includes the all the claimed elements, See MPEP 2112(III) ); a plurality of rigid flow duct elements (fig 5, coupling portions 31, 35 and 41, the coupling portions at the ends of duct elements 30 and 30a are considered rigid in comparison to the portions that vibrate under the piezo electric , c 3 l 50-52, 64-66, c 4 l 1-3), each of the plurality of rigid flow duct elements being connected to an elastically sealed port (fig 5, connection at coupling portion 35, with rubber O-ring 50,  c 4 l 1-3; examiner notes that applicant’s spec defines elastically sealed port, as the port between chambers, where leakage to the outside of the connection is sealed by an o-ring, applicant’s spec par 0031) of at least one of the intake opening and the outlet opening of a respective one of the plurality of micropumps, wherein the plurality of rigid flow duct elements together with the plurality of micropumps form a flow path for the fluid (fig 6, air flow currents 60 move from inlet to outlet, arrows in the figure show the direction, c 4 l 13); a control unit (pulse generator 90, c 4 l 43) configured to control operation of the plurality of micropumps (pulse generator 90 triggers the piezo electric membranes 91, c 4 l 41-43); one or two  circuit boards (fig 8, and fig 14, ducts mounted to circuit board, c 4 l 29-34); and fastening devices (air duct holders 70, c 4 l 27), wherein each of the plurality of micropumps is rigidly fastened to the one or two circuit boards via one of the fastening devices (air duct holders 70 attach air duct to circuit board, c 4 l 27-29), and wherein during use of the micropump system a pressure build-up of the fluid flowing through the plurality of micropumps is cascaded (fig 2, 7; wind pressure through the inventive duct reaches 9.6 Ps, c 4 l 24, which is higher than the 1.8 Ps of the prior art fan without the air duct, c 1 l 15; this indicates an increase in pressure caused by the duct system), due to the plurality of micropumps, and provided at a system outlet of the micropump system (the increased pressure is at the outlets of the duct in order to blow cooling air onto heated elements, c 4 l 25, 54).  Lee does not explicitly disclose the circuit board arranged and configured to electrically connect the control unit to the plurality of micropumps. 
Nevertheless Lee figure 6 depicts a wired connection to piezoelectric membrane 91 which is implicitly an electrical connection to the control unit (Lee, pulse generator 90,  c 4 l 41-45). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to mount the pulse generator 90 of Lee to the circuit board of Lee in order to use only one power supply to power both the circuit board and the pulse generator 90, rather than having a separate power supply for the pulse generator, thereby reducing the material cost of the system. As a result of mounting the pulse generator 90 of Lee onto the circuit board of Lee, Lee renders obvious the limitation the circuit board arranged and configured to electrically connect the control unit to the plurality of micropumps. 
Furthermore, Ikeda evidences that it is known to electrically connect of a piezoelectric pump to a control board for power (Ikeda, the control board 20 is electrically connected  to the piezoelectric pump, para 0053). 
Applicant should note that although Lee does not explicitly refer to the circuit board as a printed circuit board, Official Notice is taken in that it is known to use printed circuit boards in such pumps for electrical connection.
Regarding claim 2, Lee discloses a micropump system in accordance with claim 1, wherein at least one of the rigid flow duct elements (coupling portions 31, 35, 41, supra) rigidly connects a respective outlet opening of one of the micropumps (fig 5, air outlet 34 of air duct 30 couples to branch air duct 30a via coupling portion 31, c 3 l 60-65), which is arranged upstream in relation to a direction of flow of the fluid flowing through the micropump system, to a respective intake opening of one of the micropumps (fig 5, intake of branch air duct 30a, c 3 l 67), which is arranged downstream in relation to the direction of flow. 
Regarding claim 3, Lee discloses a micropump system in accordance with claim 2, wherein each of the plurality of micropumps is connected to another of the plurality of micropumps by the rigid flow duct elements with the outlet opening of a respective upstream micropump (air duct 30, c 3 l 60) connected to an intake opening of a respective downstream micropump (branch air duct 30a, c 3 l 60-63). 
Regarding claim 5, Lee discloses a micropump system in accordance with claim 1, wherein the respective, elastically sealed port is elastically sealed via an O-ring (rubber ring 50, c 4 l 3). 
Regarding claim 6, Lee discloses a micropump system in accordance with claim 1, wherein each fastening device is formed by a soldering pad (element is claimed as the 1st of 3 alternatives, the third alternative is addressed by the prior art), a soldering pin (element is claimed as the 2nd of 3 alternatives, the third alternative is addressed by the prior art) or a plug connection (3rd of 3 alternatives, air duct holder 70 has a plug connection via plug rod 73, c 4 l 33-34; these elements are claimed in the alternative, the prior art teaches a plug connection). 

    PNG
    media_image1.png
    677
    773
    media_image1.png
    Greyscale

Annotations on Lee Fig 14.
Regarding claim 8, Lee discloses a micropump system in accordance with claim 1, wherein: the one or two printed circuit boards comprises a flat printed circuit board (fig 14, circuit board depicted with duct system mounted to it, c 4 ln 27-34, see annotated figure above) on which the plurality of micropumps are fastened with the respective rigid fastening device such that each of the plurality of micropumps is arranged in a common fastening plane (fig 14, the air duct holders 70 are connected to the single circuit board inherently these connections are on the same plane as the circuit board) on the flat printed circuit board; and the fastening plane is parallel to a plane formed by the flat printed circuit board (fig 14, inherently the air duct holder 70 are on the same plane as the circuit board because they are mounted to the same circuit board). 
Regarding claim 9, Lee discloses a micropump system in accordance with claim 1, wherein a number of the rigid flow duct elements are connected to the micropumps such that the rigid flow duct elements form a common connection plane (fig 14, the air ducts 30 and branch air ducts 30a are on the same plane because they are mounted to a single circuit board; the connection plane appears to be along the center axis of the cylindrical ducts 30 and 30a, see the annotated figure 14 above). 
Regarding claim 10, Lee discloses a micropump system in accordance with claim 8, wherein: the one or two printed circuit boards comprises a flat printed circuit board (fig 14, air duct system depicted as mounted to a flat circuit board, See annotated figure at claim 8 above) on which the plurality of micropumps are fastened (fig 14 depicts this arrangement of air duct 30 and branch air duct 30a; figures 8 and figure 9 depicts connections between duct holder 70 and surface mounted circuit board, c 4 ln 27-34) with the respective rigid fastening device (coupling portions 31, 35 and 41) such that each of the plurality of micropumps is arranged in [the] common fastening plane on the flat printed circuit board (fig 14 depicts the system on the same plane, See annotated figure at claim 8 above; since duct holders 70 attach to the circuit board depicted those connections are on the plane of the circuit board depicted in figure 14, c 4 ln 20-34); the fastening plane is parallel to a plane formed by the flat printed circuit board (fig 14, the system is on the same plane as the depicted circuit board); and [a] connection plane is, furthermore, parallel to the plane formed by the printed circuit board (fig 14 depicts the duct system on the plane of the circuit board). 
Regarding claim 11, Lee discloses a micropump system in accordance with claim 1, wherein an electrical connection (fig 6 depicts a wired connection to piezoelectric membrane 91) between the printed circuit board and the respective micropump is formed by a soldered joint (the 1st of 3 claimed alternatives, the prior art discloses the second alternative), an electrical cable (the 2nd of 3 claimed alternatives, fig 6 depicts the wired connection) and/or a plug connection (the 3rd of 3 claimed alternatives). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cabuz (US 5,836,750) discloses a type of cascading micropump. Blum (US 5,078,581) discloses a type of cascading micropump compressor. Tsubouchi (US 4,808,084) discloses a type of cascading pump. Sugahara (US 7,380,916) discloses a piezoelectric driven diaphragm pump with multiple diaphragms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746   

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746